

116 S4116 ENR: To extend the authority for commitments for the paycheck protection program and separate amounts authorized for other loans under section 7(a) of the Small Business Act, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4116IN THE SENATE OF THE UNITED STATESAN ACTTo extend the authority for commitments for the paycheck protection program and separate amounts authorized for other loans under section 7(a) of the Small Business Act, and for other purposes.1.Extending authority for commitments for the paycheck protection program and separating amounts authorized for other 7(a) loansSection 1102(b) of title I of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows:(b)Commitments for PPP and other 7(a) loans(1)PPP loansDuring the period beginning on February 15, 2020 and ending on August 8, 2020, the amount authorized for commitments under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) shall be $659,000,000,000.(2)Other 7(a) loansDuring fiscal year 2020, the amount authorized for commitments for section 7(a) of the Small Business Act (15 U.S.C. 636(a)) under the heading Business loans program account under the heading Small business administration under title V of the Consolidated Appro priations Act, 2020 (Public Law 116–93; 133 Stat. 2475) shall apply with respect to any commitments under such section 7(a) other than under paragraph (36) of such section 7(a)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate